 358DECISIONS OF NATIONAL LABOR RELATIONS BOARD-Superior Feed MillsandGeneral Drivers, Chauffeurs,Teamsters and Helpers affiliated with the Interna-tional Brotherhood of Teamsters,Chauffeurs, Ware-housemen and Helpers of America,Local Union 886.Case, 16-CA -4170June 21, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND JENKINS,Upon an original charge and first amended chargefiled on November 2 and December 28, 1970, respec-tively, by General Drivers, Chauffeurs, Teamsters andHelpers affiliated with the International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpersof America, Local Union 886, herein called the Union,and duly served on Superior Feed Mills, herein calledthe Respondent, the General Counsel of the NationalLabor Relations Board, by the Regional Director forRegion 16, issued a complaint on December 30, 1970,as amended by Board Order of March 19, 1971, againstRespondent, alleging that Respondent had engaged inand was engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(5) and(1) and Section 2(6) and .(7) of the National LaborRelations Act, as amended. Copies of the charge, com-plaint, and notice of hearing before a Trial Examinerwere duly served on the parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on August 18, 1970,following a Board Election in Case 16-RC-5219 theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commencingon or about October 16, 1970, and at all times there-after, Respondent has refused, and continues to date torefuse, to bargain collectively with the Union as theexclusivebargaining representative,although theUnion has requested and is requesting it to.do so. OnJanuary 11 and March 25, 1971, the Respondent filedits answer and amended answer, respectively, to thecomplaint admitting in part, and denying in part, theallegations in the complaint.On February 4, 1971, counsel for the General Coun-sel filed directly with the Board a Motion To StrikePortions of Respondent's Answer to Complaint and'Official notice is taken ofthe recordin the representation proceeding,Case 16-RC-5219,as the term"record"isdefined in Secs. 102.68 and102.69(f) of theBoard's Rules and Regulations,Series 8, as amended. SeeLTV Electrosystems, Inc.,166 NLRB938, enfd 388F.2d 683 (C.A. 4,1968),Golden AgeBeverageCo.,167 NLRB151; Intertype Co. v Penello,269 F.Supp 573 (D.C. Va., 1967),Follett Corp.,164 NLRB 378, enfd 397F.2d 91 (CA. 7, 1968);Sec. 9(d) of the NLRAMotion for Summary Judgment.' Subsequently, onFebruary 11, 1971, the Board issued an order transferring the proceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for SummaryJudgment should- not be granted. Respondent there,after filed replies to said motions.'Pursuant to the provisions of, Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Boardhas detegated.its powersin ,connection with this proceeding to a three-memberpanel.Upon the entire record in this proceeding, the Boardmakes the following:RULING ON THEMOTION FORSUMMARYJUDGMENTIn its replies the Respondent contends, in substance,that it be permitted to relitigate the issues in Case16-RC-5219 on the ground that there are special cir-cumstances herein which require the Board to reexam-ine the determination which it made in the prior repre-sentationproceeding.These alleged special cir-cumstances, the Respondent argues, arise from theBoard's allegedly erroneous legal determinations of thefollowing issues raised before the Board in Case 16-RC-5219, viz- whether Trucking and MaintenanceSupervisor G. B. Lawson was a supervisor within themeaning of the Act; whether Lawson's preelectionunion activities coerced, intimidated, and prevented theemployees from expressing their free choice in the elec-tion, thereby destroying the Board's required "labora-tory conditions"; and whether Respondent's allegedinitialknowledge of Lawson's union activities pre-cluded the Respondent from objecting to the election inview of the fact that the Respondent warned Lawsonon two occasions, and had no knowledge, of Lawson'scontinued union activities during the 6-week periodprior to the election.Upon the record before us, including the record inCase 16-RC-5219, we find no merit in the Respond-ent's contention. The election in the representation caseBy Order of March 19, 1971, the Board granted the General Counsel'smotion to withdraw its Motion To Strike Portions of the Respondent'sAnswer to Complaint. In addition, the Board granted the General Counsel'smotion to amend the complaint, delete thename"Superior Feed Mills, Inc."and to substitute therefor "Superior Feed Mills" and make allegations con-cerning the status and business operation of the Respondent, Superior FeedMills, based upon information furnished by the Respondent's attorney. TheBoard also permitted the Respondent to file an amended answer to thecomplaint and any supplemental or amended relies to the Motion for Sum-mary Judgment it deemed appropriate. The Respondent filed an amendedanswer to the complaint on March 25 which did not controvert the changesmade in the complaint by the Board Order of March 19, 1971.'In its answer to the complaint and in its reply to the General Counsel'sMotion To Strike, the Respondent raised the issue that the complaint al-leged as Respondent the wrong legal entity. However, in view of theallega-tions of the amended complaint that Superior Feed Mills is the properRespondent and of the admissions thereof by the Respondent in its amendedanswer to the complaint, the issue of the legal entity is mooted191 NLRB No. 70 SUPERIOR FEED MILLSwas conducted pursuant to a Stipulation for Certifica-tion Upon Consent Election between the Respondent,Superior Feed Mills, and the Unions Upon .conclusionof the election the parties were furnished with.atally ,of,=ballotswhich reflected that there were approxi-mately 49 eligible voters and that 50 ballots were cast,of which 37 were for, and 11 were against, the Unionand 2 were challenged. The challenged ballots wereinsufficient in number to affect the results of the elec-tion.Thereafter, the Respondent filed objections toconduct affecting the results of the election. The Re-gional Director conducted an investigation and, on Oc-tober 21, 1969, issued and duly served upon the partieshis Report on Objections, in which he recommendedthat the Respondent's objections be overruled and thatthe Union be certified. On November 14, 1969, theRespondent filed timely exceptions with the Board tothe Regional Director's Report, and on January 12,1970, the Board ordered that an evidentiary hearing beheld to resolve the issues raised by the objections.Pursuant to the Board's Order a hearing was held,and on April 23, 1970, the Hearing Officer issued andduly served on the parties his Report on Objections inwhich he recommended that the Respondent's objec-tions be overruled in their entirety and that the Unionbe certified. The Respondent filed exceptions to thereport and a supporting brief. On August 18, 1970, theBoard adopted the Hearing Officer's findings andrecommendations and certified the Union as the exclu-sive collective-bargaining representative of the em-ployees in the appropriate unit.It is well settled that in the absence of newly discov-ered or previously unavailable evidence or special cir-cumstances a respondent in a proceedingalleging aviolation of Section8(a)(5) isnot entitled to relitigateissues which were or could have been litigated in a priorrepresentation proceeding.4All issues raised by the Respondent in this proceed-ing were or could have been litigated in the prior repre-sentation proceeding, and the Respondent does notoffer to adduce at a hearing any newly discovered orpreviously unavailable evidence, nor does it allege anysuch special circumstances herein which would requirethe Board to reexamine the decision made in the repre-sentation proceeding.We therefore find that the Re-spondent has not raised any issue which is properlylitigable in this unfair labor practice proceeding.Weshall,accordingly, grant theMotion for SummaryJudgment.On the basis of the entire record, the Board makesthe following:4SeePittsburghPlate GlassCo. v. N.L.R.B.,313 U.S. 146, 162 (1941);Rules and Regulationsof theBoard, Secs102.67(f) and 102.69(c)FINDINGS OF FACTI.THE ,BUSINESS OF THE RESPONDENT359The Respondent, Superior Fbed,Mills,- has'been; atall times material herein, a division of Anderson, Clay-ton and Company, a corporation duly organized under,and existing by virtue of, the laws of the State of Dela-ware. Superior Feed Mills, at all times material herein,has maintained and is maintaining an office and placeof business in Oklahoma City, Oklahoma, at 2100South Robinson, herein called its plant, where it isengaged in the business of manufacturing and distribut-ing feed and related products.We find, on the basis of the foregoing, that Respond-ent is, and has been at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and that it will effectu-ate the policies of the Act to assert jurisdiction herein.IL THE LABOR ORGANIZATION INVOLVEDGeneral Drivers, Chauffeurs, Teamsters and Helpersaffiliated with the International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica, Local Union 886, is a labor organizationwithin the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1.The unitThe following employees of the Respondent consti-tute a unit appropriate for collective-bargaining pur-poses within the meaning of Section 9(b) of the Act:All production and maintenance employees, in-cluding warehousemen, truckdrivers, and lead-men, employed by Superior Feed Mills at its plantlocated at 2100 South Robinson, Oklahoma City,Oklahoma, but excluding all seasonal and/or tem-porary employees, guards, watchmen and super-visors as defined in the Act, as amended.,2.ThecertificationOn August 22, 1969, a majority of the employees ofRespondent in said unit, in a secret ballot election con-ducted pursuant to a Stipulation for Certification UponConsent Election, under the supervision of the Re-gional Director for Region 16, designated the Union astheir representative for the purpose of collective bar-gaining with the Respondent.The Union was certified as the collective-bargainingrepresentative of the employees in said unit on August18, 1970, and the Union continues to be such exclusive 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentative within the meaning of Section 9(a) of theAct.The Board, upon the basis of the foregoing facts andthe entire record, makes the following:B.The Request To Bargain andRespondent's RefusalCommencing on or about October 2, 1970, and at alltimes thereafter, the Union has requested the Respond-ent to bargain collectively with it as the exclusive col-lective-bargaining representative of all the employees inthe above-described unit. Commencing on or aboutOctober 16, 1970, and continuing at all times thereafterto date, the Respondent has refused, and continues torefuse, to recognize and bargain with the Union as theexclusive representative for collective bargaining of allemployees in said unit.Accordingly, we find that the Respondent has, sinceOctober 16, 1970, and at all times thereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriate unit,and that, by such refusal, Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the meaningof Section8(a)(5) and(1) of the Act, we shall order thatit cease and desist therefrom, and, upon request, bar-gain collectively with the Union as the exclusive repre-sentative of all employees in the appropriate unit, and,if an understanding is reached, embody such under-standing in a signed agreement.In order to insure that the employees in the appropri-ate unit will be accorded the services of their selectedbargaining agent for the period provided by law, weshall construe the initial period of certification as begin-ning on the date Respondent commences to bargain ingood faith with the Union as the recognized bargainingrepresentative in the appropriate unit. SeeMar-JacPoultry Company, Inc.,136 NLRB 785;CommerceCompany d/b/a/ Lamar Hotel,140 NLRB 226, 229,enfd. 328 F.2d 600 (C.A. 5), cert. denied 379 U.S. 817;Burnett ConstructionCompany,149NLRB 1419,1421, enfd. 350 F.2d 57 (C.A. 10).CONCLUSIONS OF LAW1.Superior Feed Mills is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2.General Drivers, Chauffeurs, Teamsters and Help-ers affiliated with the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, Local Union 886, is a labor organizationwithin the meaning of Section 2(5) of the Act.3.All production and maintenance employees, in-cluding warehousemen, truckdrivers, and leadmen,employed by Superior Feed Mills at its plant located at2100 South Robinson, Oklahoma City, Oklahoma, butexcludingall seasonaland/or temporary employees,guards, watchmen and supervisors as defined in theAct, as amended, constitute a unit appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act.4. Since August 18, 1970, the above-named labororganization has been and now is the certified and ex-clusive representative of all employees in the aforesaidappropriate unit for the purpose of collective bargain-ing within the meaning of Section 9(a) of the Act.5. By refusing on or about October 16, 1970, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Respond-ent in the appropriate unit, Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with; restrained, and coerced, and is in-terfering with, restraining, and coercing, employees inthe exercise of the rights guaranteed to them in Section7 of the Act, and therebyhas engaged in and is engag-ing in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the meaningof Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act,as amended, the National LaborRelationsBoard hereby orders that Respondent, Superior FeedMills, its officers, agents,successors,and assigns,shall:1.Cease and desist from:(a) Refusing to bargain collectively concerning ratesof pay, wages, hours, and other terms and conditionsof employment with General Drivers, Chauffeurs,Teamsters and Helpers affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs,Warehouse- SUPERIOR FEED MILLS361men and Helpers of America, Local Union 886, as theexclusive bargaining representative of its employees inthe following appropriate unit:All production and maintenance employees, in-cluding warehousemen, truckdrivers, and lead-men, employed by Superior Feed Mills at its plantlocated at 2100 South Robinson, Oklahoma City,Oklahoma, but excluding all seasonal and/or tem-porary employees, guards, watchmen and super-visors as defined in the Act, as amended.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-named la-bor organization as the exclusive representative of allemployees in the aforesaid appropriate unit with re-spect to rates of pay, wages, hours, and other terms andconditions of employment, and, if an understanding isreached, embody such understanding in a signed agree-ment.(b) Post at its Oklahoma City, Oklahoma, plant co-pies of the attached notice marked "Appendix."5 Co-pies of said notice, on forms provided by the RegionalDirector for Region 16, after being duly signed by Re-spondent's representative, shall be posted by Respond-ent immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notice toemployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said noticesare not altered, defaced, or covered by any othermaterial(c)Notify the Regional Director for Region 16, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.' In the eventthat thisOrder is enforced by a Judgmentof a United StatesCourt of Appeals,the words in the notice reading"POSTED BY ORDEROF THE NATIONAL LABOR RELATIONS BOARD" shall be changedto read"POSTED PURSUANT TO A JUDGMENT OF THE UNITEDSTATES COURT OF APPEALS ENFORCING AN ORDER OF THENATIONAL LABOR RELATIONS BOARD."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Governmentconcerning rates of pay, wages, hours, and otherterms and conditions of employment with GeneralDrivers, Chauffeurs,Teamsters and Helpers affi-liatedwith the International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Help-ers of America,Local Union 886, as the exclusiverepresentative of the employees in the bargainingunit described below.WE WILL NOTin any like or related mannerinterfere with, restrain,or coerce our employees inthe exercise of the rights guaranteed them by Sec-tion 7 of the Act.WE WILL,upon request,bargainwith theabove-named Union,as the exclusive representa-tive of all employees in the bargaining unit de-scribed below,with respect to rates of pay,wages,hours, and other terms and conditions of employ-ment,and, if an understanding is reached,embodysuch understanding in a signed agreement. Thebargaining unit is:All production and maintenance employees,including warehousemen,truckdrivers, andleadmen,employed by Superior Feed Mills atitsplant located at 2100 South Robinson,Oklahoma City,Oklahoma,but excluding allseasonaland/ortemporaryemployees,guards, watchmen and supervisors as definedin the Act,as amended.SUPERIOR FEEDMILLS(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, Room 8A24, Federal Office Building, 819 Tay-lor Street, Fort Worth, Texas 76102, Telephone 817-334-2921.WE WILL NOT refuse to bargain collectively